Citation Nr: 1715303	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a service connection for a perforated left ear drum.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from in the United States Army from April 1965 to March 1967, and in the United States Air Force and from February 1991 to August 1991.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for a back disability and a perforated left ear drum.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of this hearing is of record.

In a December 2013 decision, the Board determined that new and material evidence had been received to reopen the Veteran's left ear and back claims.  However, the Board remanded the underlying service connection claims for further development.  The service connection claims have now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects the Veteran's only impairment of the left ear is his already service-connected hearing loss and tinnitus; and is against a finding he otherwise has a current left ear disability due to an in-service perforated left ear drum.

2.  The Veteran's degenerative disc disease and arthritis of the thoracolumbar spine had its onset while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for perforated left ear drum are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  Degenerative disc disease of the thoracolumbar spine and arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

The Veteran asserts that service connection is warranted for his perforated left ear drum and for back disability because both conditions had their onset in service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

The Board acknowledges that service connection may also be established on a variety of presumptive bases, to include certain chronic disabilities found to be present to a compensable degree within the first post-service year (38 C.F.R. § 3.309); or as secondary to an already service-connected disability (38 C.F.R. § 3.310).  However, in this case, the Veteran does not contend nor does the record otherwise reflect service connection is warranted on these bases.  Therefore, the Board will proceed with adjudication of these service connection claims on the basis of the Veteran's contentions they are directly related to service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Veterans Appeals (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Left Ear

The Veteran competently and credibly reports that he had no ear problems prior to entering active duty in 1965, that he sustained a perforated left ear drum as a result of in-service treatment for an earache, had recurrent problems following this perforation, that the problems resolved following surgery in 1973, but that they had recurred in recent years.  

The service treatment records reflect that the Veteran's ears were clinically evaluated as normal on his October 1964 pre-induction examination.  Further, the Veteran indicated on a concurrent Report of Medical History that he had not experienced ear, nose, or throat trouble.  Thereafter, the service treatment records indicate the Veteran had an ear wash in December 1965 due to impacted wax, left greater than right.  In addition, it was also indicated that he had to have a left ear wash due to wax in January 1967.  

The Veteran's ears were again clinically evaluated as normal on his February 1967 separation examination.  However, on a concurrent Report of Medical History he indicated that he had experienced ear, nose, or throat trouble.  The physician's comments section of this Report noted the Veteran had retained cerumen of both ears on various occasions.  

The Veteran's Reserve service treatment records reflect that on a January 1974 Report of Medical History, he did indicate ear, nose, or throat trouble.  Further, his ears were evaluated as abnormal on the examination itself due to a perforation of the left ear drum.  Other records reflect it was determined he would not be admitted into Reserves until this condition was resolved.  A subsequent January to February 1974 VA hospitalization report reflects the Veteran underwent a left tympanoplasty at that time.  He reported an eight (8) year history of left tympanic membrane perforation, which would place it in 1965 while he was on active duty.  Thereafter, his ears were evaluated as abnormal on an October 1978 Reserve examination due to perforated left tympanic membrane, but subsequent Reserve examinations in August 1982, August 1988, and August 1992 clinically evaluated his ears as normal.  In addition, his spine was consistently evaluated as normal on these examinations, and the Veteran consistently indicated he had not experienced recurrent back pain on the Reports of Medical History.

The post-service medical records also support the Veteran's account of recurrence of left ear problems.  For example, records dated in August 2002 note complaints of left ear discomfort and findings of small perforation in the inferior aspect of the left tympanic membrane.  Records dated in May 2004 noted the Veteran was seen in consultation for left tympanic membrane perforation.  He reported a history of tympanic membrane perforation while in the military which was repaired in 1976 or 1977, and that he did well until 1997 when he developed another perforation.  He underwent a fat plug myringoplasty of the left ear in 2005.

The Board previously found in December 2013 that competent medical evidence was required to address the nature and etiology of any left ear disability.  Among other things, the Board reiterates that the Veteran has indicated that while there was a history of treatment for left ear problems, including a left tympanoplasty in 1974, the condition initially resolved with treatment.  This is consistent with the fact that the ears were clinically evaluated as normal on the Reserve examinations conducted in 1982, 1998, and 1992; and that he indicated he did not developed another perforation until 1997.  Moreover, it is not clear to what extent the myringoplasty in 2005 may have resolved the complaints related to the left ear.  In fact, records dated in December 2005 and September 2007 note the plug was still intact, with no perforation and the tympanic vessels had grown into the fat plug.

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  However, the present claim was originated in October 2008, years after the 2005 procedure.  Further, there is evidence of bilateral hearing loss and tinnitus, for which service connection is already in effect.

Nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Thus, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Veteran had a VA examination in September 2014 to address the left ear claim, in accord with the Board's remand directives.  As an initial matter, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record challenges the qualifications of this VA examiner to include the Veteran's contentions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The examiner noted the Veteran's treatment for ear wax during the 1965 to 1967 period of active duty, the evidence indicating a perforated left tympanic membrane in 1965, as well as his competent and credible account as to the onset of his ear problems.  However, the examiner noted that the conditions of ear wax and perforated tympanic membrane produce conductive hearing loss; and that the Veteran did not exhibit conductive hearing loss but sensorineural hearing loss.  The examiner also noted that tympanograms were obtained of the Veteran's left ear, and that it was consistent with a normal tympanic membrane.  Further, the examiner found that there was no left ear disability found to be present other than the already service-connected hearing loss and tinnitus.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the September 2014 VA examiner was familiar with the Veteran's medical history from review of his file and accurately summarized pertinent aspects of this history regarding the left ear in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with stated rationale that referenced his history, the known effects of the type of in-service ear conditions indicated by the record, and the examination findings themselves.  Moreover, there is no contrary competent medical opinion of record.  Thus, the Board finds that this examination and opinion is adequate, persuasive, and probative in the instant case.

In view of the above, the Board finds the preponderance of the competent medical and other evidence of record reflects the Veteran's only impairment of the left ear is his already service-connected hearing loss and tinnitus; and is against a finding he otherwise has a current left ear disability due to an in-service perforated left ear drum.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Back Disability

The Veteran has essentially contended that he developed recurrent back problems following an in-service injury in 1991.  Although the Board has found his contentions do not constitute competent medical evidence, he is competent as a lay person to describe such an injury and recurrent symptoms such as back pain.  Further, the Board finds his testimony on this matter to be credible.  

The Board observes that the Veteran's spine was clinically evaluated as normal on his October 1964 preinduction examination.  Moreover, the Veteran did not indicate any back problems on a concurrent Report of Medical History.  Similarly, there was no indication of any such impairment on the subsequent February 1967 separation examination, nor on Reserve examinations conducted in August 1982 and August 1988.  He also continued to indicate on the concurrent Reports of Medical History that he did not have recurrent back pain.  The Veteran was treated for complaints of low back pain of 2 days duration in March 1991, while on active duty; and this appears to be the first documented evidence of medical treatment for the back.  He reported, in part, that he felt a "spasm" in the lower back while squatting and working.  He was assessed with mild muscle strain of the lumbosacral (L/S) spine.  However, it does not appear any diagnostic testing was conducted at that time.  His service treatment records do not appear to indicate any back problems subsequent to his treatment in March 1991; and his spine was evaluated as normal on the August 1992 Reserve examination.  Nevertheless, while the Veteran indicated no recurrent back pain on the concurrent Report of Medical History, the physician's comments section does take note of his 1991 in-service back treatment.

The Board also acknowledges that a February 2014 VA examination, which reflects a diagnosis degenerative disc disease of the thoracolumbar spine, included an opinion against a grant of service connection.  The examiner opined that the current back disability was not caused by or a result of service.  The February 2014 VA examiner did state that the Veteran's 1991 in-service back treatment was a brief exacerbation, but this was based upon the finding the next recorded treatment was in 2004 at which time X-rays and MRIs were consistent with the Veteran's age.  However, this statement is not in accord with the Veteran's documented medical history.  Prior to 2004 there are records showing the Veteran was treated for low back pain in October 1996, July 2003 and November 2003.  

The October 1996 and July 2003 records show no recent trauma to the back; and the latter stated the only injury the Veteran could recall was 11 years earlier that he called a strain which is consistent with the time and circumstances of his 1991 in-service injury. Moreover, the October 1996 records noted that X-rays taken at that time revealed compression of T12, which it was noted "looks old" with associated surrounding degenerative changes.  Similarly, the July 2003 records note that X-rays revealed an anterior wedge compression fracture of T12 with associated degenerative disc T12-L1.  There is other evidence reflecting arthritic changes of the thoracolumbar spine.

The fact that the Veteran sought treatment for low back pain in 1996 and 2003 with no recent trauma, and the only specific injury reported being consistent with the 1991 in-service injury, provides additional support regarding the credibility of his account of recurrent back problems since that period.  Further, he has provided supporting lay statements from his son and two friends.  His son has related the Veteran has had recurrent back pain since 1991.  His friends, who have known him since 1994 and 1996 respectively, both attest to his having had recurrent back pain since they have known him; and that he reported to both of them it originated with the 1991 in-service injury.

In view of the foregoing, the Board must find that the February 2014 VA examiner's opinion is not consistent with the Veteran's documented medical history.  As such, it is not adequate, and does not support a denial of the claim.  

The Board further notes that while the initial X-ray evidence of T12 compression and other evidence of degenerative disc and arthritic findings was in October 1996, years after the 1991 period of active duty; it has already found that there was no documented back problems prior to the 1991 in-service injury.  The Board reiterates the Veteran has provided competent and credible evidence of recurrent back problems since that injury, to include supporting lay statements.  Because the Board finds the competent and credible evidence of record reflects the Veteran's current degenerative disc disease of the thoracolumbar spine had its onset while on active duty.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for a perforated left ear drum is denied.

Service connection for a degenerative disc disease of the thoracolumbar spine is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


